Case 1:18-cv-00701-PLM-PJG ECF No. 14, PageID.152 Filed 03/17/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

NATHAN GENTRY,

                      Petitioner,                   Case No. 1:18-cv-701

v.                                                  Honorable Paul L. Maloney

LES PARISH,

                      Respondent.
____________________________/

                                         JUDGMENT

               In accordance with the opinion entered this day:

               IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITHOUT PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases for lack of

exhaustion of available state-court remedies.



Dated:   March 17, 2021                             /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
